PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 29/641,286
Filing Date: 21 Mar 2018
Appellant(s): Sarnoff et al.



__________________
Adam K. Sacharoff
For Appellant


EXAMINER’S ANSWER
This is in response to the appeal brief filed 5/11/2020.

Every ground of rejection set forth in the Office action dated 1/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejection
Claim Rejection – 35 USC § 103
A design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). Therefore, it is reasonable to compare such a design to prior art embodied in less than an entire article. The examiner has done so in the following rejection.

The claim is rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Handi-foil 13’ x 9” Oblong Aluminum Foil Disposable Cake pan (“Handi-Foil”) (Non-Patent Document U on Examiner’s 09/19/2019 Notice of References Cited, page 1), in view of non-patent literature Rectangular Disposable Aluminum Foil Pan (“Fit”) (Non-Patent Document V on Examiner’s 09/19/2019 Notice of References Cited, page 1).

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference. 

“Handi-Foil” has design characteristics that are basically the same as the claimed design. It is rectangular in shape. It has a horizontal rim that extends around the entire circumference. It has a vertical rim that extends around the entire circumference. It has rounded and curled corners. It has vertical wrinkles in the corners of the body and the rims. It has a flat surface to the left and right of all four corners.

The claimed design differs from “Handi-Foil” in that it is less elongate.

“Fit” shows a less elongate pan.

    PNG
    media_image2.png
    716
    1050
    media_image2.png
    Greyscale


It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to modify the design of “Handi-Foil” by making it less elongate as taught by “Fit”.

The claimed design would have no patentable distinction over the examiner’s combination of references.

The difference in the less elongate dimension of the claimed design as compared to more elongate “Handi-Foil” is an obvious change in proportion. Where the only substantial difference between a design and the prior art is one of obvious changes in arrangement and proportioning are no more patentable in one case than in the other. In re Stevens, 81 USPQ 362 (CCPA 1949).

Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. (International Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed. Cir. 2009.)
 
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

Withdrawn Rejections
There are no withdrawn rejections.
 
New Grounds of Rejection
There are no new grounds of rejection.






Response to Argument
C. Rebuttal of Appellant’s Arguments

Discussion of “1. The Primary Reference is not basically the same – it is factually inapposite.”
On page 7 of the Appeal Brief, Appellant argues: 
“The dispute of the appeal is the Office’s interpretation of the Handi-Foil Primary Reference.”

Appellant insists that the office is in error regarding its interpretation of the primary reference Handi-Foil, however, this is not the case. Appellant states that the Handi-Foil reference has only a single sidewall rim extension that directly merges into and terminates into a curl bead and that it does not include an upwardly directed vertical rim wall. The examiner disagrees with this statement as the office has clearly shown in Handi-Foil a vertical wall extending upwardly from a horizontal plane and that it has a curled rim all the way around the perimeter. The drawing included on Page 7 is a line drawing created by the applicant, taken from a distorted, enlarged view of the primary reference Handi-Foil. This drawing shows the Appellant’s interpretation of the primary reference only. It does not correctly show the details and features of the Handi-Foil primary reference and therefore cannot be relied upon.

The annotated side-by-side comparison below shows that Handi-Foil has an upper rim with a rounded curled edge along the perimeter along with a vertical sidewall that transitions to a horizontal plane which has the same profile that is shown in the claimed design. 


    PNG
    media_image3.png
    517
    1050
    media_image3.png
    Greyscale


On page 8 of the Appeal Brief, Appellant argues: 
“The Office’s interpretation of a blurred micro-aspect of the asserted primary reference is factual error dispelling any prima facie showing of design obviousness because the design characteristics of the primary reference are not “basically the same” as the claimed design.”

Appellant suggests that the showing of this vertical wall in the primary reference is a “micro-aspect”, yet it is one of the main design features of the claimed design. The claimed design being the outer rim, including a curled edge, vertical wall, and horizontal wall, the corners, and the bottom edge of the pan. As the vertical wall is an obvious part of the claimed design, it stands that it would not be a “micro-aspect” of the primary reference, but an important comparative feature. As stated above, the examiner disagrees that the primary reference Handi-Foil and the claimed design “not basically the same”. It is clear in the rejection and in the annotated drawings provided therein, and above, that the primary reference is indeed basically the same as it shows a curled rim, vertical wall, horizontal wall, the corners, and the bottom edge of the pan that are basically the same as the claimed design.


“The Handi-foil Primary Reference pan presents a markedly different look and is not “basically the same” as the claimed design. It is not a “proper primary reference”. It does not account for or re-create the foregoing ornamental features of the claimed design.”

Page 11 describes that the Handi-Foil reference pan has a single sidewall that directly merges into and terminates into a curl bead for snap on lids. (The function of the curl bead is of no concern in a design application). It describes the primary reference as having a horizontal plane on the rim and at its outward-most point directly connects to and merges into the curl bead of the pan and that it does not terminate into the bottom edge of a vertical wall interposed to provide for a tiered separation of a lower horizontal rim. In short, Appellant is stating that there is no vertical wall on the rim of Handi-Foil. The examiner disagrees with this assessment as there is a clear vertical wall shown in Handi-Foil that extends upward from the outer edge of the horizontal plane and that terminates in a curled bead.


    PNG
    media_image4.png
    576
    1050
    media_image4.png
    Greyscale



On page 11 of the Appeal Brief, Appellant argues: 
“The Office’s mis-interpretation of the Handi-Foil Primary Reference highlights another infirmity of the 103 rejection herein.”

Appellant states that the rejection itself is incorrect as the differences in the showing of the rim in Handi-Foil were not recognized. As the examiner’s position is that the showing of the rim is the same, with a horizontal wall, vertical wall, and curled bead rim, a secondary reference or de minimis explanation was not needed. The rejection under 35 USC § 103 included a description of all the differences found between the primary reference Handi-Foil and the claimed design. “The claimed design differs from “Handi-Foil” in that it is less elongate.” The secondary reference Fit was then used to teach the less elongated shape of the pan. As the claimed design embodied less than the entire article, In re Zahn case law was used to establish basis for comparing the claimed design to the prior art. In re Stevens case law was used in the rejection to establish basis for the change in proportion between the claimed design and Handi-Foil.

Discussion of “2. The Secondary “Fit” Reference does not cure deficiencies of the Primary Reference.”
On page 12 of the Appeal Brief, Appellant argues: 
“The secondary reference is used to modify the primary reference in dimension only to be “less elongate”…The secondary reference is not cited and applied for any teaching to modify the significantly differing ornamental design characteristics of the “Handi-foil” Primary Reference pan discussed herein. Application of the “Fit” secondary reference does not make the primary reference basically the same as the claimed design.”

As the examiner has stated previously in this document, the office finds Handi-Foil to be basically the same as the claimed design. Fit was used as a secondary reference to show the difference in the elongation of the pan only. It was not needed to make the primary reference 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MESSINA L SMITH/Examiner, Art Unit 2913                                                                                                                                                                                                        
Conferees:
/M.E.W/Acting SPE, Art Unit 2919

/SHANNON W MORGAN/Supervisory Patent Examiner, Art Unit 2913                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.